Citation Nr: 0901398	
Decision Date: 01/13/09    Archive Date: 01/22/09	

DOCKET NO.  04-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1960 to 
December 1964.  There was no combat or foreign service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In September 2007, the 
Board remanded the appeal for additional development 
including an attempt to obtain mental health records from the 
Lackland AFB Mental Health Clinic from 1961, and the conduct 
of a VA psychiatric examination with record review and the 
production of opinions.  A search for the particular medical 
records from service was unsuccessful, but the veteran was 
provided the requested VA examination.  All development 
requested on remand was completed to the extent possible, and 
the case is now ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Although the veteran was seen on two or three occasions 
during basic military training for signs of depression, there 
was no diagnosis of an acquired psychiatric disorder, the 
veteran was returned to service and completed his four-year 
enlistment without other noted psychiatric problems, his 
separation examination noted him to be psychiatrically normal 
and he claimed no adverse psychiatric symptoms, and a chronic 
acquired disorder of varying diagnoses did not have onset 
until years later in or around 1970, and the only competent 
clinical opinion on file is against the veteran's claim.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 512, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in December 2003, 
prior to the issuance of the rating decision now on appeal 
from March 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Service medical records were collected, an 
attempt was made to collect particular mental health 
counseling records unsuccessfully, considerable private 
medical records were collected and/or submitted, and the 
veteran was provided a VA examination with a review of the 
record and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected for review, and VCAA is satisfied.  
38 U.S.C.A. § 38 U.S.C.A. § 5102, 5103, 5103A 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain listed chronic 
disabilities, including a psychosis, if shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Serviced connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Analysis:  The veteran's December 1960 physical examination 
for enlistment noted he was psychiatrically normal and 
included no notations or findings reflective of psychiatric 
symptomatology.  In the month following enlistment, while the 
veteran was early in basic military training at Lackland Air 
Force Base (AFB), Texas, he presented to sick call with 
emotional disturbance and poor affect.  He was referred to 
the mental hygiene clinic.  Although all records of his 
treatment at this clinic could not be obtained, one record 
from the mental hygiene clinic from approximately two weeks 
later noted that the 18-year-old veteran was seen on two or 
three occasions, and now showed resolution of his 
symptomatology with apparently good motivation to continue in 
basic military training.  It was the opinion of an examining 
military doctor "that this airman will probably be able to 
satisfactorily complete training and therefore, I feel that 
his retention or discharge should be based on his 
performance."  Under diagnosis it was noted that he had been 
observed and no psychiatric disease was found.  

Thereafter, although the veteran is noted to have been seen 
for various other problems throughout the remainder of 
service, there is a complete absence of any records of 
treatment for psychiatric symptomatology at any time for the 
remainder of the veteran's four-year enlistment.  His 
November 1964 examination for separation noted that he was 
psychiatrically normal.  While there were certain other 
positive notations on this examination report, there were no 
comments reflecting any adverse psychiatric symptoms or 
diagnosis.  It is also noteworthy that in the report of 
medical history completed by the veteran himself at the time 
of his separation examination, he affirmatively noted that he 
did not have frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, bed wetting, nervous trouble of any sort, 
or any drug or narcotic habit.  That is, the veteran reported 
that he had no psychiatric symptoms of any kind.  

Following service separation, there is an absence of any 
objective medical evidence which shows or suggests that the 
veteran had a continuity of psychiatric symptoms.  Post-
service records do note that he underwent marriage counseling 
in 1969, but records of this do not reveal a diagnosis of 
psychiatric illness.  

Commencing in 1970 and 1971, private medical records do show 
psychotic symptoms and decompensation.  In 1972, a record 
described the 1971 incident as a "paranoid psychotic break."  
Early problems appear to have involved marital distress with 
the veteran's first wife, who had neglected home, children 
and husband.  She subsequently divorced the veteran and moved 
to California and when the children went there for visitation 
after being awarded to the veteran, she failed to return 
them, and he had to personally return them to his own 
custody.  

In 1972, the veteran reported that he was no longer taking 
his medication.  He apparently did well thereafter until he 
was admitted in early 1978 and hospitalized for what was 
referred to as "acute" paranoid schizophrenia.  It was also 
noted that organic brain symptoms due to unknown cause should 
be ruled out, and it appears that diagnostic studies 
including a brain scan found no organic basis for his 
symptoms.  

A private record from December 1983 noted the veteran had a 
current diagnosis of paranoid psychosis "since at least 1971, 
though he states he can date this back to adolescence."  He 
reported that his most recent occurrence was about a year 
earlier when he discontinued medication and became irritable 
and suspicious.  Treatment records during this time tend to 
solidly indicate that the veteran maintained a marriage and 
steady employment and controlled psychiatric symptoms if he 
routinely maintained prescribed medication.  

In 1995, it was noted that the veteran had first been seen at 
the Private Freeborn Clinic commencing in 1970, and that he 
had apparently had two early hospitalizations for psychotic 
episodes "with highly paranoid flavor."  For a number of 
years, he had been maintained on Stelazine and successfully 
controlled the most extreme elements of the illness.  Since 
1989, the single most stressful element in his life appeared 
to be recurrent job losses that he had experienced.  At this 
time, the veteran's diagnosis was bipolar affective disorder, 
and this appears to be his predominating psychiatric 
diagnosis from that time forward.

In 2004, an individual wrote that he had known the veteran 
for approximately 15 years, and he recounted an incident 
where the veteran had an extreme episode of agitation and 
upset resulting in psychiatric hospitalization.  This 
statement corroborates, otherwise objectively verified 
psychiatric symptoms from may some 25 years after service 
separation.  However, this statement in no way reflects any 
causal connection to incidents of the veteran's active 
military service.  

In accordance with the Board's earlier remand, the veteran 
was seen for VA psychiatric examination with record review in 
September 2008.  In addition to conducting a current 
examination resulting in a diagnosis of schizophrenia, this 
examiner reviewed the veteran's claims folder and discussed 
his clinical history.  He noted that the veteran had been 
seen during service with mild depression in 1961, and after 
being seen on a couple of occasions, the depression was 
resolved.  There was no further evidence of psychiatric 
symptoms until approximately 1970.  Although the veteran 
reported that he was struggling to maintain during his last 
year of military service, he was unable to describe specific 
symptoms of mental illness consistent with chronic symptoms 
commencing years after service separation.  He noted the 
veteran did not get into trouble and was able to do his 
duties as assigned.  It was this VA examiner's opinion that 
it was not likely that the veteran's current mental illness 
was related to or connected to service.  

The Board finds that the preponderance of the evidence on 
file is against the veteran's claim for service connection 
for an acquired psychiatric disorder.  Although the veteran 
was seen on two or three occasions in the first month of his 
basic military training, this is not an uncommon occurrence.  
Although records of the actual counseling could not be 
obtained, what appears to be essentially a discharge summary 
(although there was no hospitalization) from mental health 
counseling notes that the veteran had some "signs of 
depression," which resolved and it was a military medical 
doctor's opinion the veteran would be able to satisfactorily 
complete training in military service.  Clearly, there was no 
diagnosis of an acquired psychiatric disorder at this time.  
It is also noteworthy that the minor depressive symptoms 
mentioned in the mental hygiene clinic note during basic 
training in 1961 are in no way similar to the delusional 
paranoid-type symptoms which are shown in the objective 
medical records to have been chronic since the early 1970's 
forward until present.  

Indeed, the veteran did successfully complete the remainder 
of a four-year enlistment, and although seen medically on 
occasion over these years, there is no notation or indication 
of any adverse psychiatric symptoms over this entire four-
year period.  His November 1964 examination for separation 
noted that he was psychiatrically normal, did not note 
adverse signs or symptoms consistent with paranoid or 
delusional behavior, and it is very noteworthy that the 
veteran himself affirmatively denied having any symptoms of 
trouble sleeping, nightmares, depression or excessive worry, 
loss of memory, or nervous trouble of any sort.  

Following service separation, there is a complete absence of 
any objective evidence of chronicity of psychiatric symptoms 
for a period of six or seven years until the early 1970's.  
It is from the early 1970's forward that the objective 
evidence does show a chronicity of symptomatology 
alternatively diagnosed as acute paranoia, psychotic break, 
paranoid schizophrenia, or bipolar affective disorder.  

Although the veteran claims to have had a chronicity of 
symptoms from the time of his mental health counseling during 
service in 1961 forward, the veteran does not have the 
requisite medical expertise to provide a competent clinical 
opinion that psychoses first diagnosed at least six or seven 
years after service separation had their causal origins in 
incidents of service.  See Espiritu v. Derwinski, 4 Vet. App. 
492, 494 -495 (1992).  Furthermore, to the extent that he 
claims a chronicity of psychiatric symptoms during service, 
this claim is certainly contradicted in the report of medical 
history which the veteran himself completed at the time of 
service separation in November 1964 when he affirmatively 
denied such symptoms. 

Finally, this case was referred for a record review and 
psychiatric examination, and the result of that September 
2008 examination was a report that it was unlikely that the 
veteran's chronic, acquired psychiatric impairment at present 
was caused or had originated during service.  This is the 
only competent clinical opinion on file, and it is solidly 
against the veteran's claim.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


